                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GREGORY L. FLETCHER,
                                   4                                                         Case No. 18-cv-03350-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF PARTIAL DISMISSAL;
                                                  v.                                         SERVING COGNIZABLE CLAIM;
                                   6                                                         AND DENYING MOTION FOR
                                         CORRECTIONAL COUNSELOR I                            APPOINTMENT OF COUNSEL
                                   7     LEMOLI/LOMELI, et al.,
                                   8                    Defendants.

                                   9          Plaintiff, a state prisoner currently incarcerated at the Substance Abuse Treatment Facility
                                  10   (“SATF”), has filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. He alleges
                                  11   violations of his constitutional rights during his incarceration at Salinas Valley State Prison
                                  12   (“SVSP”), where he was previously incarcerated. The time frame of the alleged violations is from
Northern District of California
 United States District Court




                                  13   May 22, 2017 through March 20, 2018, when Plaintiff was told he was going to be transferred to
                                  14   the SATF. Dkt. 1 at 1.1
                                  15          His motion for leave to proceed in forma pauperis will be granted in a separate Order. He
                                  16   has also filed a motion for appointment of counsel. Dkt. 2.
                                  17          Venue is proper because the events giving rise to the claims are alleged to have occurred at
                                  18   SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).
                                  19          In his complaint, Plaintiff has named the following Defendants from SVSP: Warden;
                                  20   Correctional Counselor I (“CCI”) Lemoli/Lomeli,2 former CCI Garcia (who is currently at
                                  21   California Men’s Colony); Captain Gonzalez; and Sergeant R. Gomez. He also names various
                                  22   Doe Defendants. He seeks monetary damages.
                                  23          The Court now conducts its initial review of the complaint pursuant to 28 U.S.C. § 1915A.
                                  24

                                  25

                                  26          1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  27   filing system and not those assigned by Plaintiff.
                                              2
                                  28           Plaintiff uses both ways to spell the name of Defendant Lemoli/Lomeli, therefore the
                                       Court uses both spellings in this Order. See Dkt. 1 at 1-2, 9.
                                         I.   DISCUSSION
                                   1
                                              A.    Standard of Review
                                   2
                                              A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                   4
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   5
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2).
                                   7
                                       Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t,
                                   8
                                       901 F.2d 696, 699 (9th Cir. 1988).
                                   9
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  10
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  11
                                       the alleged violation was committed by a person acting under color of state law. See West v.
                                  12
Northern District of California




                                       Atkins, 487 U.S. 42, 48 (1988).
 United States District Court




                                  13
                                              B.    Legal Claims
                                  14
                                              Plaintiff’s claims arise from Defendants’ alleged deliberate indifference to his safety needs
                                  15
                                       stemming from an incident on November 30, 2017 in which Plaintiff claims that he “had an
                                  16
                                       attempt[ed] assassination made on his life” (apparently he suffered a blow to the head, which
                                  17
                                       rendered him unconscious) even after Plaintiff requested that Defendants remove him from being
                                  18
                                       housed SVSP because he claimed his life was in danger. Dkt. 1 at 9. Plaintiff claims that for the
                                  19
                                       “next 6 1/2 to seven months [he] still suffer[red] from severe pain [and] head injurie[s], blurry
                                  20
                                       vision in [his] right eye, severe headaches, . . . fear for his safety, anxiety and despo[n]dency.” Id.
                                  21
                                       at 10. Therefore, the Court finds that Plaintiff states a cognizable claim that Defendants Garcia,
                                  22
                                       Lemoli/Lomeli, Gonzalez, and Gomez were deliberately indifferent to Plaintiff’s safety needs.
                                  23
                                              As for Plaintiff’s claim of retaliation, he has made only conclusory allegations, which do
                                  24
                                       not amount to a cognizable claim of retaliation. See Dkt. 1 at 5, 8. To state a claim for First
                                  25
                                       Amendment retaliation against a government official, a plaintiff must demonstrate that (1) he
                                  26
                                       engaged in constitutionally protected activity; (2) as a result, he was subjected to adverse action by
                                  27
                                       the defendant that would chill a person of ordinary firmness from continuing to engage in the
                                  28
                                                                                          2
                                   1   protected activity; and (3) there was a substantial causal relationship between the constitutionally

                                   2   protected activity and the adverse action. Mulligan v. Nichols, 835 F.3d 983, 988 (9th Cir. 2016).

                                   3   Here, Plaintiff states in a conclusory fashion that “[o]n 6-11-17 a form CDCR 22 was sent to CCI

                                   4   Garcia stat[ing] that a retalia[tion] was again[st] [Plaintiff] and to please endorse [him] to his

                                   5   rightful level 2 SNY/E.O.P. Facility, but [his requests were] ignore[d] . . . .” Dkt. 1 at 8.

                                   6   However, Plaintiff has not alleged facts sufficient to support any of the aforementioned elements

                                   7   of retaliation. Plaintiff’s conclusory allegations of wrongdoing are insufficient to state a

                                   8   cognizable claim for relief. Plaintiff has failed to allege that he engaged in constitutionally-

                                   9   protected conduct, that prison staff took adverse action against him in retaliation for the protected

                                  10   conduct, and that he suffered harm as a result of the retaliation. Accordingly, Plaintiff’s claim of

                                  11   retaliation is DISMISSED without prejudice.

                                  12          Plaintiff also names the SVSP Warden in his complaint, but Plaintiff does not claim that
Northern District of California
 United States District Court




                                  13   this Defendant personally violated his constitutional rights. Rather, Plaintiff seems to contend that

                                  14   the SVSP Warden is liable based on the conduct of his subordinates—the Defendants named

                                  15   above. Respondeat superior liability is not available under section 1983. See Taylor v. List, 880

                                  16   F.2d 1040, 1045 (9th Cir. 1989). Instead, Plaintiff must allege that the supervisory liability

                                  17   Defendant “participated in or directed the violations, or knew of the violations and failed to act to

                                  18   prevent them.” Id. Here, no facts are alleged to establish supervisorial liability on the part of the

                                  19   SVSP “Warden.” Accordingly, Plaintiff’s supervisory liability claim against the SVSP Warden is

                                  20   DISMISSED without prejudice.

                                  21          Finally, Plaintiff identifies various Doe Defendants whose names he intends to learn

                                  22   through discovery. Dkt. 1 at 3. The use of Doe Defendants is not favored in the Ninth Circuit.

                                  23   See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). However, where the identity of

                                  24   alleged defendants cannot be known prior to the filing of a complaint the plaintiff should be given

                                  25   an opportunity through discovery to identify them. Id. Failure to afford the plaintiff such an

                                  26   opportunity is error. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999).

                                  27   Accordingly, the claims against these Doe Defendants are DISMISSED from this action without

                                  28   prejudice. Should Plaintiff learn these Doe Defendants’ identities through discovery, he may
                                                                                          3
                                   1   move to file an amended complaint to add them as named defendants. See Brass v. County of Los

                                   2   Angeles, 328 F.3d 1192, 1195-98 (9th Cir. 2003).

                                   3          C.    Motion for Appointment of Counsel
                                   4          As mentioned above, Plaintiff requests for appointment of counsel. Dkt. 2. His request is

                                   5   DENIED as premature. There is no constitutional right to counsel in a civil case unless an

                                   6   indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v. Dep't of

                                   7   Social Services, 452 U.S. 18, 25 (1981). The court may ask counsel to represent an indigent

                                   8   litigant under 28 U.S.C. § 1915 only in “exceptional circumstances,” the determination of which

                                   9   requires an evaluation of both (1) the likelihood of success on the merits, and (2) the ability of the

                                  10   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved. See

                                  11   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328,

                                  12   1331 (9th Cir. 1986). Both of these factors must be viewed together before reaching a decision on
Northern District of California
 United States District Court




                                  13   a request for counsel under section 1915. See id.

                                  14          The Court is unable to assess at this time whether exceptional circumstances exist which

                                  15   would warrant seeking volunteer counsel to accept a pro bono appointment. The proceedings are

                                  16   at an early stage and it is premature for the Court to determine Plaintiff's likelihood of success on

                                  17   the merits. Moreover, Plaintiff has been able to articulate his claims adequately pro se in light of

                                  18   the complexity of the issues involved. See Agyeman v. Corrections Corp. of America, 390 F.3d

                                  19   1101, 1103 (9th Cir. 2004).

                                  20    II.   CONCLUSION
                                  21          For the foregoing reasons, the Court orders as follows:

                                  22          1.      Plaintiff states a cognizable Eighth Amendment claim against Defendants Garcia,

                                  23   Lemoli/Lomeli, Gonzalez, and Gomez.

                                  24          2.      Plaintiff’s retaliation claim is DISMISSED without prejudice.

                                  25          3.      Plaintiff’s supervisory liability claim against the SVSP Warden is DISMISSED

                                  26   without prejudice.

                                  27          4.      The claims against the Doe Defendants are DISMISSED WITHOUT PREJUDICE.

                                  28          5.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of
                                                                                          4
                                   1   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the complaint

                                   2   (dkt. 1) and all attachments thereto and a copy of this Order to the following to former SVSP

                                   3   Correctional Counselor I Garcia (who is currently at California Men’s Colony) and to the

                                   4   following at SVSP: Correctional Counselor I Lemoli/Lomeli; Captain Gonzalez; and

                                   5   Sergeant R. Gomez. The Clerk of the Court shall also mail a copy of the complaint and a copy of

                                   6   this Order to the California State Attorney General’s Office. Additionally, the Clerk shall mail a

                                   7   copy of this Order to Plaintiff.

                                   8               6.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                   9   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                  10   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on

                                  11   behalf of Plaintiff, to waive service of the summons, fail to do so, they will be required to bear the

                                  12   cost of such service unless good cause be shown for their failure to sign and return the waiver
Northern District of California
 United States District Court




                                  13   form. If service is waived, this action will proceed as if Defendants had been served on the date

                                  14   that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be required

                                  15   to serve and file an answer before sixty (60) days from the date on which the request for waiver

                                  16   was sent. (This allows a longer time to respond than would be required if formal service of

                                  17   summons is necessary.)

                                  18               Defendants are asked to read the statement set forth at the foot of the waiver form that

                                  19   more completely describes the duties of the parties with regard to waiver of service of the

                                  20   summons. If service is waived after the date provided in the Notice but before Defendants have

                                  21   been personally served, the Answer shall be due sixty (60) days from the date on which the

                                  22   request for waiver was sent or twenty (20) days from the date the waiver form is filed, whichever

                                  23   is later.

                                  24               7.     Defendants shall answer the complaint in accordance with the Federal Rules of

                                  25   Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  26                      a.      No later than ninety (90) days from the date their answer is due, Defendants

                                  27   shall file a motion for summary judgment or other dispositive motion. The motion shall be

                                  28   supported by adequate factual documentation and shall conform in all respects to Federal Rule of
                                                                                             5
                                   1   Civil Procedure 56. If Defendants are of the opinion that this case cannot be resolved by summary

                                   2   judgment, they shall so inform the Court prior to the date the summary judgment motion is due.

                                   3   All papers filed with the Court shall be promptly served on Plaintiff.

                                   4                  b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                   5   and served on Defendants no later than sixty (60) days after the date on which Defendants’ motion

                                   6   is filed. The Ninth Circuit has held that the following notice should be given to pro se plaintiffs

                                   7   facing a summary judgment motion:

                                   8                  The defendant has made a motion for summary judgment by which
                                                      they seek to have your case dismissed. A motion for summary
                                   9                  judgment under Rule 56 of the Federal Rules of Civil Procedure will,
                                                      if granted, end your case.
                                  10
                                                      Rule 56 tells you what you must do in order to oppose a motion for
                                  11                  summary judgment. Generally, summary judgment must be granted
                                                      when there is no genuine issue of material fact -- that is, if there is no
                                  12                  real dispute about any fact that would affect the result of your case,
Northern District of California
 United States District Court




                                                      the party who asked for summary judgment is entitled to judgment as
                                  13                  a matter of law, which will end your case. When a party you are suing
                                                      makes a motion for summary judgment that is properly supported by
                                  14                  declarations (or other sworn testimony), you cannot simply rely on
                                                      what your complaint says. Instead, you must set out specific facts in
                                  15                  declarations, depositions, answers to interrogatories, or authenticated
                                                      documents, as provided in Rule 56(e), that contradict the facts shown
                                  16                  in the defendant’s declarations and documents and show that there is
                                                      a genuine issue of material fact for trial. If you do not submit your
                                  17                  own evidence in opposition, summary judgment, if appropriate, may
                                                      be entered against you. If summary judgment is granted [in favor of
                                  18                  the defendants], your case will be dismissed and there will be no trial.
                                  19   See Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc).
                                  20          Plaintiff is advised to read Rule 56 of the Federal Rules of Civil Procedure and Celotex
                                  21   Corp. v. Catrett, 477 U.S. 317 (1986) (party opposing summary judgment must come forward
                                  22   with evidence showing triable issues of material fact on every essential element of his claim).
                                  23   Plaintiff is cautioned that because he bears the burden of proving his allegations in this case, he
                                  24   must be prepared to produce evidence in support of those allegations when he files his opposition
                                  25   to Defendants’ dispositive motion. Such evidence may include sworn declarations from himself
                                  26   and other witnesses to the incident, and copies of documents authenticated by sworn declaration.
                                  27   Plaintiff will not be able to avoid summary judgment simply by repeating the allegations of his
                                  28   complaint.
                                                                                          6
                                   1                   c.      Defendants shall file a reply brief no later than thirty (30) days after the

                                   2   date Plaintiff’s opposition is filed.

                                   3                   d.      The motion shall be deemed submitted as of the date the reply brief is due.

                                   4   No hearing will be held on the motion unless the Court so orders at a later date.

                                   5           8.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                   6   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to

                                   7   depose Plaintiff and any other necessary witnesses confined in prison.

                                   8           9.      All communications by Plaintiff with the Court must be served on Defendants, or

                                   9   Defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                  10   Defendants or Defendants’ counsel.

                                  11           10.     It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  12   informed of any change of address and must comply with the Court’s orders in a timely fashion.
Northern District of California
 United States District Court




                                  13   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                  14   while an action is pending must promptly file a notice of change of address specifying the new

                                  15   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  16   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  17   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  18   se party indicating a current address. See L.R. 3-11(b).

                                  19           11.     Upon a showing of good cause, requests for a reasonable extension of time will be

                                  20   granted provided they are filed on or before the deadline they seek to extend.

                                  21           12.     Plaintiff’s motion for appointment of counsel is DENIED as premature. Dkt. 2.

                                  22           13.     This Order terminates Docket no. 2.

                                  23           IT IS SO ORDERED.

                                  24   Dated: January 16, 2019

                                  25                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          7
